Citation Nr: 0513935	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-15 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
diabetes mellitus and assigned a 20 percent rating from 
December 15, 2001.

In February 2003, the veteran testified at a hearing before 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

This case was remanded by the Board in October 2003 and has 
been returned for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that the current disability evaluation 
does not adequately reflect the severity of his diabetes 
mellitus.  The Board remanded this case in October 2003 and 
requested VA examination, which was conducted in June 2004.  
The Board requested that the examiner review the C-file and 
render opinions regarding several aspects of the veteran's 
service-connected disorder.  

The Board does not find that the examiner responded directly 
to all questions such as whether there is evidence that the 
veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or visits to a diabetic 
care provider, progressive loss of weight and strength, or 
any regulation of activity.  In fact, the veteran underwent a 
"general medical" examination, rather than a "diabetes 
mellitus" examination, which means that much of the medical 
history and findings associated with evaluating diabetes, 
according to C&P's examination worksheet, are not found in 
this 2004 examination report.  This examination report, 
therefore, not only fails to comply with the Board's remand 
request, but is inadequate for evaluating the veteran's 
disability.

In a statement received in February 2005, the veteran 
reported that he received emergency treatment due to a 
hypoglycemic reaction.  He did not state when this treatment 
had occurred (he stated since "contracting" diabetes), so 
it is not known whether such treatment would be relevant to 
the question at issue here - which is the rating to be 
assigned from 2001 to the present.  He also stated that he 
had refused to go to the hospital, which implies treatment 
records do not exist.  The veteran is advised that if records 
exist, dated from 2001 to the present, concerning emergency 
treatment for low blood sugar, these records are needed for 
proper adjudication of the case, and he should either obtain 
the records himself or advise VA where such treatment was 
received, so VA can request the records.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Obtain the appellant's medical 
records from the VA Medical Center in 
Philadelphia for treatment for diabetes 
from March 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  After obtaining the above-referenced 
VA records, to the extent available, the 
veteran should be afforded the 
appropriate VA diabetes mellitus 
examination to determine the nature, 
extent, and severity of the 
service-connected diabetes mellitus.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

All tests deemed to be necessary by the 
examiner should be conducted.  This 
should include a neurologic examination 
to evaluate the previously-diagnosed 
peripheral neuropathy.

The examiner should indicate if there is 
evidence that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a 
diabetic care provider, progressive loss 
of weight and strength, any regulation of 
activity, any complications from diabetes 
mellitus, and an insulin and a restricted 
diet requirement.  The examiner should 
also comment on the impact the veteran's 
diabetes mellitus has on his ability to 
work.  The examiner should provide the 
complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond thereto.



The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


